Mr. Justice Vause delivered the opinion of the court: This is a claim by Shell Petroleum Corporation against the State of Illinois for merchandise furnished to the State on the order of the Division of Highways, Department of Public Works and Buildings, over a period of three months, from April 1, 1931 to June 30, 1931. The case has been submitted upon stipulation of facts between the State and the claimant and from this stipulation it appears that claimant furnished Two Hundred Ninety-seven Dollars and Three Cents ($297.03) worth of merchandise specified in claimant’s bill of particulars upon the dates and in the amounts and to the persons mentioned, that the prices therefor were the reasonable value of the items furnished at the time of the sale, that the persons so purchasing were authorized by the State of Illinois to purchase said items and to agree for the payment of the same at the respective prices named. Claimant presented its claim for these items to the Division of Highways and payment was refused by reason of the expiration of the appropriation out of which payment for these items could be made. It is further stipulated that claimant has not received any payment on account of said claim. Under these admitted circumstances claimant is entitled to an allowance of its claim, and an award is accordingly made in favor of the claimant for the sum of Two Hundred Ninety-seven Dollars and Three Cents ($297.03).